 

Exhibit 10.14

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 1, 2011, by and among MARCHEX, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (“Lenders”), and U.S. BANK NATIONAL
ASSOCIATION, as administrative agent (“Administrative Agent”).

RECITALS

A.     On or about April 1, 2008, Borrower, Lenders and Administrative Agent
entered into that certain Credit Agreement (together with all amendments,
supplements, exhibits, and modifications thereto, the “Credit Agreement”)
whereby Lenders agreed to make available to Borrower the credit facilities
described therein.

B.     Borrower has requested Lenders to (1) extend the maturity date of the
Revolving Loans (as defined in the Credit Agreement), and (2) modify certain
other provisions of the Credit Agreement. The purpose of this Amendment is to
set forth the terms and conditions upon which Lenders will grant Borrower’s
requests.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

ARTICLE I.         AMENDMENT

The Credit Agreement and all of the other Loan Documents are each hereby amended
as set forth herein. Except as specifically provided for herein, all of the
terms and conditions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect throughout the terms of the
loans described therein, as well as any extensions or renewals thereof.

ARTICLE II.         DEFINITIONS; MODIFICATIONS

As used herein, capitalized terms shall have the meanings given to them in the
Credit Agreement, except as otherwise defined herein, or as the context
otherwise requires. Section 1.1 of the Credit Agreement is hereby amended to add
or modify (as the case may be) the following defined terms:

“Change” means (a) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (b) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or Issuing Lender or any corporation controlling
any Lender or Issuing Lender. Notwithstanding the foregoing, for purposes of
this Agreement, all requests, rules, guidelines or directives in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change regardless of the date enacted, adopted or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change regardless of the date
adopted, issued, promulgated or implemented.

“Revolving Termination Date” means the earlier of (a) April 1, 2014 or (b) the
date that all Obligations are paid in full and the Revolving Commitments are
terminated.

“Risk-Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (b) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

1

--------------------------------------------------------------------------------

 

ARTICLE III.         MODIFICATIONS TO CREDIT AGREEMENT

 

 

3.1

Pricing Grid

The pricing grid appearing immediately below the defined term “Applicable
Margin” in Section 1.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

Pricing Level

  

Consolidated

Leverage Ratio

  

Applicable Margin

  

Unused Commitment

Fee Rate

 

 

 

 

1

  

≤ 2.00:1.00

  

1.25%

  

0.25%

 

 

 

 

2

  

> 2.00:1.00 and

≤ 2.50:1.00

  

1.50%

  

0.30%

 

 

 

 

3

  

> 2.50:1.00

  

1.75%

  

0.35%

 

 

3.2

Requirements of Law

Section 4.10(a) and (b) of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

(a)     If, on or after the date of this Agreement, the adoption of any law or
any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof including,
notwithstanding the foregoing, all requests, rules, guidelines or directives in
connection with Dodd-Frank Wall Street Reform and Consumer Protection Act
regardless of the date enacted, adopted or issued, or compliance by any Lender
or Issuing Lender with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:

(i)     subjects any Lender or Issuing Lender to any taxes, or changes the basis
of taxation of payments (other than net income taxes and franchise taxes
(imposed in lieu of net income taxes)) to any Lender or Issuing Lender in
respect of the Revolving Loans, Letter of Credit or participations therein; or

(ii)     imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Lender (other than reserves and assessments taken into account in
determining the interest rate applicable to the Revolving Loans or Letters of
Credit); or

(iii)     imposes any other condition the result of which is to increase the
cost to any Lender or Issuing Lender of making, funding or maintaining the
Revolving Facility, or reduces any amount receivable by any Lender or Issuing
Lender in connection with any of the Revolving Loans or Letters of Credit, or
requires any Lender or Issuing Lender to make any payment calculated by
reference to the amount of any of the Revolving Loan or Letters of Credit by an
amount deemed material by such Lender or Issuing Lender;

and the result of any of the foregoing is to increase, by an amount that the
Lender or Issuing Lender agrees is material, the cost to such Lender or Issuing
Lender of making or maintaining any Revolving Loan or issuing or participating
in any Letter of Credit, as the case may be, or to reduce, by an amount that the
Lender or Issuing Lender agrees is material, the return received by such Lender
or Issuing Lender in connection therewith, then, within 15 days of demand by
such Lender or Issuing Lender, Borrower shall pay such Lender or Issuing Lender
such additional amount or amounts as will compensate such Lender or Issuing
Lender for such increased cost or reduction in amount received. If any Lender or
Issuing Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify Borrower (with a copy to Administrative
Agent) of the event by reason of which it has become so entitled.

2

--------------------------------------------------------------------------------

 

(b)     If a Lender or Issuing Lender determines the amount of capital required
or expected to be maintained by such Lender or Issuing Lender or any corporation
controlling such Lender or Issuing Lender is increased as a result of a Change,
then, within 15 days of demand by such Lender or Issuing Lender, Borrower shall
pay such Lender or Issuing Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or Issuing Lender reasonably determines is attributable to this
Agreement, its outstanding credit exposure or its commitment under the Revolving
Facility (after taking into account such Lender’s or Issuing Lender’s policies
as to capital adequacy).

ARTICLE IV.         CONDITIONS PRECEDENT

The modifications set forth in this Amendment shall not be effective unless and
until the following conditions have been fulfilled to Administrative Agent’s
satisfaction:

(a)     Administrative Agent shall have received this Amendment, duly executed
and delivered by the parties hereto and duly acknowledged by each Guarantor.

(b)     All representations and warranties of Borrower contained in the Credit
Agreement and the other Loan Documents or otherwise made in writing in
connection therewith or herewith shall be true and correct and in all material
respects have the same effect as though such representations and warranties had
been made on and as of the date of this Amendment (other than those
representations and warranties that relate to a specific prior date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific prior date).

ARTICLE V.         GENERAL PROVISIONS

 

 

5.1

Representations and Warranties

Borrower hereby represents and warrants to Administrative Agent that as of the
date of this Amendment there exists no Default or Event of Default. All
representations and warranties of Borrower contained in the Credit Agreement and
the other Loan Documents, or otherwise made in writing in connection therewith,
are true and correct as of the date of this Amendment (other than those
representations and warranties that relate to a specific prior date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific prior date). Borrower acknowledges and
agrees that all of Borrower’s Indebtedness to Lenders is payable without offset,
defense, or counterclaim.

 

 

5.2

Security

All Loan Documents evidencing Lenders’ security interest in the Collateral shall
remain in full force and effect without change in priority, and shall secure the
payment and performance of the Loans, as amended herein, and any other
Indebtedness owing from Borrower to Lenders.

 

 

5.3

Guaranty

The parties hereto agree that all guaranties guaranteeing repayment of the
Revolving Loans and all of Borrower’s obligations to Administrative Agent,
Lenders and Issuing Lender under the Revolving Facility, as amended by this
Amendment, remain in full force and effect and are enforceable without defense,
offset, or counterclaim.

 

 

5.4

Payment of Expenses

Borrower shall pay on demand all costs and expenses of Administrative Agent
incurred in connection with the preparation, negotiation, execution, and
delivery of this Amendment, including, without limitation, reasonable attorneys’
fees incurred by Administrative Agent.

 

 

5.5

Survival of Credit Agreement

The terms and conditions of the Credit Agreement and each of the other Loan
Documents shall survive until all of Borrower’s obligations under the Credit
Agreement are satisfied in full.

3

--------------------------------------------------------------------------------

 

 

 

5.6

Counterparts

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original agreement, but all of which together shall constitute one
and the same agreement.

 

 

5.7

Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized signatories as of the date first above
written.

 

MARCHEX, INC., a Delaware corporation

 

 

By:

 

/s/ Michael A. Arends

 

 

Michael A. Arends, Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION, as

Administrative Agent, Issuing Lender and a Lender

 

 

By:

 

/s/ Robert M. Ingram, III

 

 

Name: Robert M. Ingram, III

 

 

Title:   Senior Vice President

 

4